Case 4:20-cv-00087-WTM-CLR Document 7 Filed 05/20/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION
DARNELL LAMAR HARRIS,
Plaintift,
CASE NO. CV420-087

V.

JOHN P. MORRIS, OFFICER
DABNEY, and CORPORAL SMALLS,

Defendants.

SS aa so seas a sa esa ee a ee a ea eee

 

ORDER

Before the Court is the Plaintiff's Stipulation of
Dismissal. (Doc. 6.) Pursuant to Federal Rule of Civil
Procedure 41(a) (1) (A) (i), a plaintiff may dismiss an action
by filing “a notice of dismissal before the opposing party
serves either an answer or a motion for summary judgment.”
Because Defendants have filed neither their answers nor
motions for summary judgment in this case, Plaintiff's
request is GRANTED and this action is DISMISSED WITHOUT
PREJUDICE. The Clerk of Court is DIRECTED to close this
case.

fz
SO ORDERED this Oday of May 2020.

Cer

WILLIAM T. MOORE, “UR.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
